Filed 2/27/15 P. v. Garcia CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B253778

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA093486)
         v.

ERIK GARCIA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Richard R. Romero, Judge. Affirmed.


         Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Steven D. Matthews and Herbert S. Tetef, Deputy Attorneys General, for
Plaintiff and Respondent.


                  ___________________________________________________
       A jury convicted defendant Erik Garcia of assault with a firearm (Pen. Code,
§ 245, subd. (a)(2);1 count 1), assault with a deadly weapon (§ 245, subd. (a)(1); count 2),
and two counts of criminal threats (§ 422, subd. (a); counts 3 & 4). As to count 1, the
jury found that defendant personally used a firearm (§ 12022.5), and the jury found that
each offense was committed for the benefit of a criminal street gang (§ 186.22, subds.
(b)(1)(C) & (b)(1)(B)). Before trial, defendant pleaded no contest to possession of a
controlled substance. (Health & Saf. Code, § 11377, subd. (a); count 5).
       The trial court sentenced defendant to a total of 22 years and eight months in state
prison, consisting of: in count 1, the middle term of three years, plus 10 years for the
gang enhancement and four years for the gun enhancement; in count 2, a consecutive
sentence of one year (one-third the middle term), with the gang enhancement stayed; in
counts 3 and 4, a consecutive eight months for each (one-third the middle term), plus 20
months each for the gang enhancement (one-third the middle term); and in count 5, it
imposed a concurrent two years.
       On appeal, defendant contends that the gang enhancement findings were not
supported by substantial evidence. We affirm.
                                          FACTS
Prosecution Evidence
       Testimony of Joseph Sanchez
       Late on the night of September 23, 2012, Joseph Sanchez was riding his bicycle on
Western Avenue in Torrance. As he rode past a gas station at Western Avenue and 227th
Street, defendant yelled at him, asking him “where [he was] from.” Sanchez believed
that defendant was asking him what gang he was from, and he responded, “I don’t bang,”
meaning he was not affiliated with a gang. Sanchez pedaled faster, trying to ride away,
but defendant followed him in his car. Defendant drove with his car lights off, talking to
Sanchez as he drove next to him. Sanchez turned onto side streets, hoping to lose



1      All further statutory references are to the Penal Code unless stated otherwise.


                                             2
defendant, but defendant continued to follow him. Sanchez rode back onto Western
Avenue and crossed over the center divider. Defendant then made a U-turn on Western
Avenue, came up behind Sanchez, and clipped his rear tire, causing the tire to pop and
Sanchez to fall on the ground.
       Defendant got out of the car and said, “I’m gonna kill you,” and “I’m gonna blow
your brains all over this floor.” Sanchez replied, “Take whatever you want,” and offered
his bicycle and watch. Defendant retorted, “I don’t want your shit; I want your life.” He
said that Sanchez’s father was a police officer and that Sanchez was a “rat” and had
“ratted on” him. Defendant told Sanchez to lift up his shirt and asked him if he was
“wired.” He pulled a gun and held it up against Sanchez’s chest. Defendant also called
Sanchez a “stain” and said, “Fuck stains.” After Sanchez insisted that defendant had “the
wrong person,” defendant put the gun away, got back in his car, and drove away.
       Sanchez called 911 at about 12:30 a.m. on September 24, 2012, to report the
incident. The recording of the call was played for the jury.
       Testimony of Ricardo Gamero
       At around 11:00 p.m. on September 23, 2012, Ricardo Gamero pulled into the gas
station at 227th Street and Western Avenue. Gamero was there to pick up his friend
Byron Solis, who parked his car at the gas station for the night. Gamero saw Solis “going
back and forth” with defendant. Defendant kept asking Solis if he was a “snitch,” “where
he’s from,” and “what he doing there.” Gamero understood the question “Where are you
from” to be asking about gang affiliation. Gamero and Solis told defendant they did not
know what he was talking about, and tried to communicate to him that they were not
affiliated with a gang. Defendant told Gamero to drive away and leave Solis there alone
with him. Defendant said that he had a gun in his trunk and would shoot Gamero, but
Gamero refused to leave without Solis. Gamero told Solis to get in Gamero’s car so they
could leave. When Solis started running toward Gamero’s car, defendant repeatedly told
a person sitting in his car to “open the trunk.” Solis got in Gamero’s car. As Gamero
drove away, he saw defendant standing by the open trunk.



                                             3
       Testimony of Byron Solis
       Immediately after Solis had parked his car at the gas station, defendant came up to
him, asked him where he was from, and called him a “snitch.” When Solis got out of his
car, defendant stayed in front of him, saying that he had a gun in his trunk. Gamero
arrived, and defendant told Gamero to leave and said that he wanted to be alone with
Solis. When Gamero refused to go by himself, defendant threatened Gamero by telling
him he had a gun in the trunk and would kill him. Defendant told Solis he could not
leave and said that he was going to jail in 10 days and “didn’t really care” what he did.
Solis ran to Gamero’s car. As Gamero drove away, defendant ran to his car and popped
the trunk.
       Solis called 911 at approximately 11:20 on September 23, 2012, to report the
incident, and again two hours later to follow up. Recordings of the calls were played for
the jury. During the first call, when asked whether defendant “look[ed] like he would be
a gang member,” Solis responded, “Yeah. Oh yeah, definitely.” When asked what “gang
he may belong to,” Solis replied, “Torrance.”
       Officer Gabriel Medina
       Gabriel Medina, who testified as a gang expert, is a police officer with the Los
Angeles Police Department, assigned to the gang enforcement unit of the Harbor
Division. He monitors the “East Side Torrance” gang and the “Harbor City” gang.
       The East Side Torrance gang claims a territory in the eastern part of Torrance.
Members often wear the color blue. Primary activities of the gang include murder,
attempted murder, carjacking, and assault with a deadly weapon.
       Officer Medina testified that he was familiar with defendant due to an incident that
occurred on September 1, 2012. On that day, Nick Granadino, a documented East Side
Torrance member, was being chased by police and escaped by getting into a car driven by
defendant, who drove away. Later that day, defendant was stopped while driving with
Granadino still in his car. Defendant was dressed in baggy blue clothing. In addition, he
had a tattoo of a female “joker.” The “jokers” are an East Side Torrance “clique.”



                                             4
       Officer Medina opined that Garcia was a member of the East Side Torrance gang.
One basis for his opinion was that Garcia was stopped with a documented East Side
Torrance gang member, whom he helped to flee. Granadino’s standing in the gang was
“pretty high up,” and the fact that Garcia was dressed in all blue was “significant because
he was out there promoting his membership and association with the gang.” In addition,
when interviewed by the police on September 1, 2012, defendant stated that he was
familiar with many East Side Torrance gang members but had not been “jumped in yet.”
Officer Medina found defendant’s use of the word “yet” important, understanding it to
mean defendant expected to be initiated into the gang.
       It was also significant that the crimes defendant committed on September 23,
2012, were in the territory claimed by East Side Torrance. Officer Medina stated
“[G]ang members generally, when they commit this type of crime, like to operate in their
areas. Adversely, if you’re not a member of that gang, you’re not allowed to engage in
this type of behavior. For instance, when he approached Mr. Sanchez, he banged on him.
What that means is he’s challenging a rival gang member or suspected gang member. So
what he did, he approached him and he asked him where he was from, and that’s
significant because it’s very dangerous to do that. If you’re gonna challenge somebody
and ask them where they are from, if they are, in fact, a rival gang member, chances are
they are going to be armed. So knowing that, if you’re gonna do that, that means you
yourself have to be armed.” In addition, defendant called Sanchez a “stain,” which is a
derogatory term used by East Side Torrance gang members against Harbor City gang
members. According to Officer Medina, use of the slur “stain” demonstrated defendant’s
“intimate knowledge” of the East Side Torrance gang’s rival.
       Officer Medina also opined that the crimes were committed by defendant for the
benefit of, in association with, or at the direction of the East Side Torrance gang.
According to Officer Medina, defendant engaged in “textbook gang behavior. When
somebody is a newly minted member of the gang, they want to show that they’re willing
to commit crimes to promote the name of the gang in the area. By doing this, they create
fear and intimidation in the community in which they claim as their hood, and that

                                              5
promotes the strength and overall notoriety of the gang. It discourages people from
reporting crimes and cooperating with law enforcement. And furthermore it enhances his
reputation within the gang.”
       Under cross-examination, Officer Medina testified that defendant told him on
September 1, 2012, that he had known Granadino since he was little and had been friends
with him for a long time. Officer Medina also stated that he had not seen a joker tattoo
on any other East Side Torrance gang members, and did not know the identity of any
members of the jokers clique.
Defense Evidence
       James Miller
       James Miller testified that he was painting the Taco Loco restaurant on the night
of September 23, 2012, when he saw defendant drive by and say “That looks like my
brother’s bike” upon seeing Sanchez. Miller said that after defendant parked his car to
talk to Sanchez, Sanchez started yelling the name “Chris.” Sanchez then began swinging
a chain and hit defendant with it. Miller never saw anyone pull a gun.
       Miller testified that he was homeless and living in the Taco Loco parking lot.
About a week after the incident, Sanchez came by at 3:00 in the morning and gave him
$220. Miller thought Sanchez did not want him to go to court.
       Alaska Padilla
       Alaska Padilla was defendant’s girlfriend and was with him on September 23,
2012. She knew that defendant’s brother’s bicycle had been stolen and she saw Sanchez
riding a bicycle that looked like it. Defendant stopped the car near Sanchez and they
asked him, “Oh, we were just wondering, where did you get your bike from?” Sanchez
said “shit” and rode across the street. They followed him and asked about the bicycle
again, and then defendant’s cousin and sister walked up. Sanchez screamed out various
names and he and defendant’s sister started grappling over the bicycle. Sanchez threw
the bike, causing defendant’s sister to fall. After Sanchez pulled out a chain and started
swinging it, hitting defendant, defendant told Sanchez to take the bicycle, and Sanchez
rode away.

                                             6
       Following the incident, defendant and Padilla drove to the gas station to get gas.
Defendant saw someone he knew from high school pull up and talked and laughed with
him. Another man then pulled into the gas station. Defendant never threatened to shoot
anyone or pull a gun, and he never told her to open the trunk.
       Padilla testified that defendant did not carry a gun. He was not a gang member
and did not hang out with them, though he had one friend who was a gang member.
Padilla stated that defendant had a tattoo of “Harley Quinn,” a character from Batman,
that symbolized Padilla.
       Maira Rosales
       Maira Rosales is defendant’s cousin. She testified that on the night of
September 23, 2012, at about 10:00 p.m., she was walking from a party when she saw
defendant’s car. Defendant and Sanchez were arguing about a bicycle. Sanchez, who
kept yelling the name “Chris,” had a chain and tried to hit defendant with it. Defendant
never pulled a gun and never called Sanchez a “snitch.”
       Cindy Garcia
       Cindy Garcia is defendant’s sister. She was coming from a birthday party when
she saw her brother’s car near the Taco Loco and saw defendant standing next to
someone with a bicycle. When she walked up, Sanchez pulled a chain out and defendant
told her to hold onto the bicycle. She and Sanchez had a tug-of-war with the bicycle, and
Sanchez eventually threw the bicycle toward her, causing her to fall. Defendant picked
up the bicycle, gave it to Sanchez, and told him to go home. Defendant did not pull a
gun, threaten Sanchez, or call him a “snitch.” Defendant is not involved in gangs.
       Defendant
       Defendant testified that on the night of September 23, 2012, he was going to a
cousin’s birthday party when he saw Sanchez riding a bicycle that looked just like his
brother’s. When defendant asked Sanchez where he got the bicycle, Sanchez said “shit,”
and rode across the street. Defendant made a U-turn, stopped his car, and asked Sanchez
where he was coming from and what his name was. Defendant did not threaten Sanchez
or call him a “snitch.” After defendant’s sister arrived, Sanchez threw her to the ground.

                                             7
Sanchez then grabbed a chain wrapped around his bicycle and started swinging it.
Sanchez said, “LR gang, fool,” hit defendant on the shin with the chain, and yelled
“Chris.” Defendant pushed the bike at Sanchez and told him to leave.
       Later that night, defendant drove to get gas. As he was leaving, another car pulled
up and blocked the window to pay for gas. Defendant got out of his car and saw Solis, a
person he knew from high school. He told Solis he could not park there, and defendant
asked him how his girlfriend was. Then Gamero pulled in and said to defendant “what’s
up.” Defendant did not know Gamero and Solis were friends, so he told Gamero to
leave. Defendant turned around to get into his car and saw Solis hop in Gamero’s car.
Defendant never threatened anyone.
       Defendant testified that he was not a gang member. He had known Granadino for
three years and did not know he was a gang member when they first became friends.
Defendant’s tattoos depicted comic and video game characters and were not gang related.
Defendant was previously arrested for possessing a gun, but, according to defendant, the
gun belonged to his cousin.
Rebuttal
       Police Officer Elliot Rubright, who was the investigating officer on the case,
testified that he interviewed defendant after he was arrested. During that interview,
defendant admitted that he called Sanchez a “snitch.”
                                      DISCUSSION
       On appeal, defendant argues that the jury’s findings that defendant’s offenses were
gang related and committed with the specific intent to promote a gang were not supported
by sufficient evidence.
       Section 186.22, subdivision (b)(1) provides for a sentence enhancement when the
defendant is convicted of a felony “committed for the benefit of, at the direction of, or in
association with any criminal street gang, with the specific intent to promote, further, or
assist in any criminal conduct by gang members . . . .” The enhancement requires “both
that the felony be gang related and that the defendant act with a specific intent to



                                              8
promote, further, or assist the gang.” (People v. Rodriguez (2012) 55 Cal. 4th 1125,
1139.)
         We review a section 186.22 gang enhancement finding for substantial evidence.
(People v. Ortiz (1997) 57 Cal. App. 4th 480, 484.) “In addressing a challenge to the
sufficiency of the evidence supporting a conviction, the reviewing court must examine
the whole record in the light most favorable to the judgment to determine whether it
discloses substantial evidence—evidence that is reasonable, credible and of solid value—
such that a reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citation.] The appellate court presumes in support of the judgment the existence
of every fact the trier could reasonably deduce from the evidence. [Citations.] The same
standard applies when the conviction rests primarily on circumstantial evidence.
[Citation.] Although it is the jury’s duty to acquit a defendant if it finds the
circumstantial evidence susceptible of two reasonable interpretations, one of which
suggests guilt and the other innocence, it is the jury, not the appellate court that must be
convinced of the defendant’s guilt beyond a reasonable doubt. [Citation.] ‘“If the
circumstances reasonably justify the trier of fact’s findings, the opinion of the reviewing
court that the circumstances might also reasonably be reconciled with a contrary finding
does not warrant a reversal of the judgment. [Citation.]”’ [Citation.]” (People v. Kraft
(2000) 23 Cal. 4th 978, 1053-1054; see also People v. Martinez (2008) 158 Cal. App. 4th
1324, 1329, People v. Ochoa (2009) 179 Cal. App. 4th 650, 657 (Ochoa) [applying
substantial evidence test to contentions that gang enhancements were unsupported by the
evidence].)
I. Substantial evidence supports the conclusion the crimes were gang related
         Section 186.22, subdivision (b)(1) does not apply when a crime is committed only
for personal reasons; rather, the crime must be “gang related.” (People v. Gardeley
(1996) 14 Cal. 4th 605, 622.)
         Generally, where a gang enhancement is alleged, expert testimony concerning the
culture, habits, and psychology of gangs—including the motivation for an individual
member’s actions—is permissible, and a jury may rely on such testimony in making a

                                               9
finding on a gang allegation. (People v. Ward (2005) 36 Cal. 4th 186, 210; People v.
Gardeley, supra, 14 Cal. 4th 605, 617.) However, a finding that an offense is subject to
section 186.22, subdivision (b)(1), cannot be based on a gang expert’s testimony alone.
(Ochoa, supra, 179 Cal. App. 4th 650, 657.) “[T]he record must provide some evidentiary
support, other than merely the defendant’s record of prior offenses and past gang
activities or personal affiliations, for a finding that the crime was committed for the
benefit of, at the direction of, or in association with a criminal street gang.” (People v.
Martinez (2004) 116 Cal. App. 4th 753, 762.)
       Defendant contends that Officer Medina’s testimony provided the sole basis for
the jury’s findings that the offenses were gang related. Defendant cites to a number of
cases in which gang enhancements were reversed because the findings were based on
little more than the defendants’ membership in gangs.
       For example, in People v. Rios (2013) 222 Cal. App. 4th 542, the defendant, a gang
member, was found driving a stolen car, and a loaded gun was found under the passenger
seat. At trial, a gang expert testified that the defendant’s possession of a gun and a stolen
car would promote, further, or assist conduct by gang members because it would enable
the gang to commit further crimes. (Id. at pp. 573-574.) The appellate court found this
evidence insufficient, noting that the gun held by the defendant was not used to
intimidate anyone in the community, there was no evidence that a victim knew defendant
was acting with a gang purpose, the defendant was not in his own gang territory or that of
a rival gang, the defendant did not display his gang affiliation, and the victims of the car
theft were not rival gang members. (Ibid.)
       In Ochoa, supra, 179 Cal. App. 4th 650, the defendant, acting alone, brandished a
shotgun and pointed it at the victim, who was sitting in his mother’s car at a fast food
restaurant. The defendant told the victim to exit the vehicle and, when he did, the
defendant got in the vehicle and drove away. A gang expert testified that the crimes were
gang related, stating that carjacking is a signature crime of gangs in general and that the
defendant’s crimes would benefit his gang. (Id. at p. 662-663.) In reversing the gang
enhancement, the appellate court wrote how the defendant “did not call out a gang name,

                                             10
display gang sings, wear gang clothing, or engage in gang graffiti while committing” the
offenses, there was no evidence the victim saw any of the defendant’s gang tattoos, the
crimes were not committed in the defendant’s gang territory or a rival’s, and there was no
evidence the victim was a gang member or a rival. (Id. at p. 662.) The court noted,
however, that substantial evidence would have supported the gang enhancement findings
“if defendant had been shown, in some other manner, to have had a gang purpose in mind
when he committed the latter offense, e.g., by shouting his gang name, throwing gang
signs, or otherwise demonstrating that he was seeking to intimidate the brandishing
victim on his gang’s behalf.” (Id. at p. 663, fn. 9.)
       The appellate court in In re Frank S. (2006) 141 Cal. App. 4th 1192 also dealt with
a lack of evidence supporting a gang enhancement. The minor, who was stopped by
police after running a red light on his bicycle, was found to be in possession of a
concealed knife, a bindle of methamphetamine, and a red bandana. An expert testified
that the minor’s possession of the knife benefited gang members because “‘it helps
provide them protection should they be assaulted by rival gang members.’” (Id. at p.
1199.) The appellate court reversed the true finding on the gang enhancement, finding
that no evidence was presented supporting the enhancement other than the expert’s
opinion on gangs in general and his conclusion that the crime was committed for the
benefit of a gang. (Ibid.) The court observed: “The prosecution did not present any
evidence that the minor was in gang territory, had gang members with him, or had any
reason to expect to use the knife in a gang-related offense.” (Ibid.)
       These and other opinions cited by defendant stand for the proposition that a gang
enhancement may not be based solely on an expert’s opinion that a crime was committed
for the benefit of, at the direction of, or in association with a criminal street gang. While
expert opinion may support a true finding on a gang enhancement, the facts in the case
must show more than a speculative connection between the defendant’s offenses and
gang activity.
       In contrast to the opinions relied on by defendant, the instant case contains ample
evidence that defendant’s crimes were committed for the benefit of, at the direction of, or

                                              11
in association with a criminal street gang. Defendant initiated the confrontations with
Sanchez and Solis by asking them where they were from. Sanchez understood the
question to be a gang challenge and answered, “I don’t bang.” Gamero likewise
understood defendant to be inquiring of gang affiliation. Officer Medina testified that
this challenge was an instance of defendant “bang[ing] on” a rival gang member or
suspected gang member. Defendant also called Sanchez and Solis “snitches,” behavior
consistent with Officer Medina’s testimony that gang members seek to discourage people
from reporting crimes and cooperating with law enforcement. In addition, defendant
called Sanchez a “stain” and said, “Fuck stains.” Officer Medina testified that “stain”
was a derogatory term used by East Side Torrance gang members against their rivals
from the Harbor City gang. Thus, the jury could properly infer that when defendant
accosted Sanchez, defendant thought that Sanchez was a rival gang member. (See People
v. Romero (2006) 140 Cal. App. 4th 15, 17-19 [perpetrator’s suspicion that victims were
rival gang members supported finding that offenses were gang related].)
       Furthermore, the crimes were committed by defendant in the territory claimed by
the East Side Torrance gang. Indeed, Solis told the 911 operator that he believed
defendant was a “Torrance” gang member. And the offense committed against Sanchez,
assault with a deadly weapon, was, according to Officer Medina, one of the East Side
Torrance gang’s primary activities.
       Defendant’s status as a “lone actor” in the crimes did not prevent the jury from
finding the gang enhancement true, since the section 186.22, subdivision (b)(1)
enhancement may be applied to a defendant acting alone. (People v. Rios, supra, 222
Cal. App. 4th 542, 546.) Defendant also argues that there was insufficient evidence he
was an East Side Torrance gang member. But section 186.22, subdivision (b) does not
require that the defendant be a gang member. (See In re Ramon T. (1997) 57 Cal. App. 4th
201, 206-207; People v. Bragg (2008) 161 Cal. App. 4th 1385, 1402.) In any event, there
was substantial evidence that defendant was a member of the East Side Torrance gang.
He was previously stopped with a high-level gang member while dressed in blue, the
gang color. He stated to police officers that he had not been “jumped in yet,” from which

                                            12
one could infer that he was at some point initiated into the gang, especially when
considering the crimes he was shown to commit in this matter.
       In sum, defendant committed crimes of intimidation of the sort associated with
East Side Torrance gang members in East Side Torrance gang territory. He called his
victims “snitches” and called Sanchez a “stain.” The totality of evidence supported the
finding that defendant’s offenses were gang related.
II. The findings that defendant possessed specific intent were proper
       Defendant’s argument that the prosecution failed to establish that he acted with the
“specific intent to promote, further, or assist in any criminal conduct by gang members”
relies on essentially the same argument as defendant made with respect to the first prong
of section 186.22, subdivision (b)(1). Defendant contends: “Officer Medina did what
several cases have condemned; he simply told the jury what he believed about
defendant’s intent and stated how he thought the case should be decided, with almost no
underlying factual basis for his opinion.” We disagree.
       “Intent is rarely susceptible of direct proof and usually must be inferred from the
facts and circumstances surrounding the offense.” (People v. Pre (2004) 117 Cal. App. 4th
413, 420.) Here, the jury could have properly inferred that by threatening, intimidating,
and challenging victims in the East Side Torrance gang’s territory, defendant intended to
promote the reputation of the gang, create fear of the gang, and enable the gang to
commit further crimes. Based on the evidence, the jury could have concluded that
defendant acted with the specific intent to promote, further, or assist in criminal conduct
by gang members.
       Furthermore, Officer Medina did not testify in a manner that would compel
reversal. His testimony was not like the testimony disapproved of in People v. Killebrew
(2002) 103 Cal. App. 4th 644, in which the expert declared that when one gang member in
a car has a gun, every other gang member in the car knows of the gun and will
constructively possess the gun. That testimony reached beyond the facts of the case and
resolved the issue of constructive possession for the jury. Here, substantial evidence was
presented apart from Officer Medina’s testimony that supported the finding of specific

                                             13
intent, and Officer Medina’s opinions were grounded in the evidence presented in the
case.
        To the extent defendant believes that Officer Medina’s testimony was improper,
defendant’s failure to object at trial forfeited the challenge on appeal. (People v. Panah
(2005) 35 Cal. 4th 395, 476; People v. Bailey (1991) 1 Cal. App. 4th 459, 463.) In any
event, the jury was instructed, by CALCRIM No. 332, that it was not required to accept
the expert’s opinion as true or correct, and the opinion’s meaning and importance were
for the jury to decide. And, finally, contrary to defendant’s assertion, Officer Medina did
not testify about defendant’s specific intent.
                                      DISPOSITION
        The judgment is affirmed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                           BOREN, P.J.
We concur:


        CHAVEZ, J.


        HOFFSTADT, J.




                                             14